ORDER DENYING APPEAL
A Notice of Appeal having been filed on behalf of Fort Peck Tribes, by Kimberly Johnson, Prosecutor, Appellant, and the Court having reviewed the Notice of Appeal and Addendum to Appeal, and file therein; makes the following findings:
1. The Notice of Appeal filed August 22, 2006 appeals the dismissal of criminal complaint No. 1503-05-06 by Honorable John Christian, Judge Christian dismissed the complaint at his own discretion, stating that the charges had been misleading in the violation notice, in that the word possess was added to the violation notice. This Court will not set aside such determinations by the Tribal Court if such determinations are supported by substantial evidence. We find no reason to set aside the ruling of the Tribal Court in this case.
2. The Addendum to Appeal filed October 13, 2006 raises an issue of impropriety of Judge Christian talking to Defendant’s Counsel before and after court. These conversations allegedly took place outside, in front of the courthouse. There is no indication or allegation that there were ex-parte communications about the case at issue.
We find no breach of the Code of Judicial Conduct by such casual contact, and therefore find no merit in the added appeal issue.
BASED UPON THE FOREGOING FINDINGS AND GOOD CAUSE APPEARING:
IT IS NOW, THEREFORE, THE ORDER OF THIS COURT THAT:
1. The Appeal is denied.